DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42, 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification recites “plurality of slots 28” and “outer threading 28”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer threading" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9182255, Yltchev-Edelmann et al.
	In regards to claim 1, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose a telescopic leaf blower extension apparatus comprising: a proximal tube, the proximal tube being configured to attach to a flex tube of a leaf blower; a distal tube coupled to the proximal tube, the distal tube being telescopably coupled to the proximal tube, the distal tube having a retracted position within the proximal tube and an alternate extended position; and a clamp means coupled to the proximal tube, the clamp means being selectively engageable with the distal tube to prevent the distal tube from moving between the retracted position and the alternate extended position.
In regards to claim 2, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose the proximal tube having a first diameter and the distal tube having a second diameter, the second diameter being less than the first diameter, the distal tube being slidable within the proximal tube.
	In regards to claim 3, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose the proximal tube having a blower end and a clamp end, the blower end being selectively engageable with the flex tube with a press fit, the clamp end having an outer threading.
	In regards to claim 4, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose the clamp means being a stationary twist clamp, the stationary twist clamp having an inner threading, the inner threading being selectively engageable with the outer threading of the clamp end of the proximal tube.
	In regards to claim 5, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose the clamp end of the proximal tube having a plurality of slots, each of the plurality of slots extending from the clamp end through the outer threading, the plurality of slots allowing the clamp end to compress when the stationary twist clamp is engaged to seize the distal tube within the proximal tube.
	In regards to claim 6, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose the stationary twist clamp having an outer face, the outer face having a plurality of grooves.
	In regards to claim 7, in Figures 1-7 and associated paragraphs, Yltchev-Edelmann et al disclose a telescopic leaf blower extension apparatus comprising: a proximal tube, the proximal tube being configured to attach to a flex tube of a leaf blower, the proximal tube having a first diameter, the proximal tube having a blower end and a clamp end, the blower end being selectively engageable with the flex tube with a press fit, the clamp end having an outer threading, the clamp end having a plurality of slots, each of the plurality of slots extending from the clamp end through the outer threading; a distal tube coupled to the proximal tube, the distal tube being telescopably coupled to the proximal tube, the distal tube having a retracted position within the proximal tube and an alternate extended position, the distal tube having a second diameter, the second diameter being less than the first diameter, the distal tube being slidable within the proximal tube; and a clamp means coupled to the proximal tube, the clamp means being selectively engageable with the distal tube by compressing the clamp end of the proximal tube between the plurality of slots to seize the distal tube within the proximal tube and prevent the distal tube from moving between the retracted position and the alternate extended position, the clamp means being a stationary twist clamp, the stationary twist clamp having an inner threading, the inner threading being selectively engageable with the outer threading of the clamp end of the proximal tube, the stationary twist clamp having an outer face, the outer face having a plurality of grooves.
Allowable Subject Matter
Claim 8 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679